 

EXECUTION COPY

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), is made and entered into as of the
31st day of March, 2006 (the “Effective Date”), by and between INTERLEUKIN
GENETICS, INC., a Delaware corporation (“Employer”), and KENNETH S. KORNMAN, an
individual (“Employee”).

RECITALS

A.   Employer desires to obtain the benefit of the services of Employee and
Employee desires to render such services to Employer.

B.   The Board of Directors of Employer (the “Board”) has determined that it is
in Employer’s best interest to employ Employee and to provide certain benefits
to Employee.

C.   Employer and Employee desire to set forth the terms and conditions of
Employee’s employment with Employer on the terms and subject to the conditions
of this Agreement.

AGREEMENT

In consideration of the foregoing recitals and of the mutual covenants and
conditions contained herein, the parties, intending to be legally bound, agree
as follows:

1.    Term. Employer agrees to employ Employee, and Employee agrees to serve
Employer, in accordance with the terms of this Agreement, for a term (the
“Term”) beginning on the Effective Date and continuing for a period of three
(3) years thereafter unless earlier terminated in accordance with the provisions
hereof.

2.    Employment of Employee.

(a)           Specific Positions. Employer and Employee hereby agree that,
subject to the provisions of this Agreement, Employer will employ Employee and
Employee will serve as an employee of Employer. Employee shall have the title
and perform the duties set forth on Exhibit A hereto and such other reasonable,
usual and customary duties of such office as may be delegated to Employee from
time to time by the Board, subject always to the policies as reasonably
determined from time to time by the Board.

(b)           Promotion of Employer’s Business. During the Term, Employee shall
not engage in any business competitive with Employer. Employee agrees to devote
his full business time, attention, knowledge, skill and energy to the business,
affairs and interests of Employer and matters related thereto, and shall use his
best efforts and abilities to promote Employer’s interests; provided, however,
that Employee is not precluded from devoting reasonable periods to time
required: (i) for serving as a director, committee member or scientific editor
of any organization that does not compete with Employer or that does not involve
a conflict of interest with Employer; (ii) for managing his personal
investments; so long as in either case, such activities do not materially
interfere with the regular performance of his duties under this Agreement; or
(iii) for delivering scientific lectures in the area of Periodontal Disease and
Treatment and such other scientific areas as shall be approved by the Board.


--------------------------------------------------------------------------------




3.    Salary. Employer shall pay to Employee during the term of this Agreement a
base salary (“Base Salary”) of $340,000 per year, payable in equal monthly
installments. The Base Salary may be increased (but not decreased) annually at
the Employer’s sole discretion throughout the Term on each anniversary of the
Effective Date in the discretion of Employer’s Board.

4.    Bonus/Stock Grant.

(a)           Bonus. In addition to the Base Salary, Employee shall also be
eligible to receive a discretionary annual bonus. The bonus to be awarded, if
any, shall be determined by the Board in its sole discretion.

(b)           Stock Grant. If, immediately prior to the 12-month, 24-month, and
36-month anniversary of the date of this Agreement, Employee remains employed by
Employer, then on and effective as of each such date(s), Employer shall grant
Employee 12,500 shares of Employer’s common stock under and subject to the terms
of Employer’s 2004 Employee, Director and Consultant Stock Plan.

5.    Benefits.

(a)           Fringe Benefits. During Employee’s employment by Employer under
this Agreement, Employee shall be eligible for participation in and shall be
covered by any and all such medical, disability, life and other insurance plans
and such other similar benefits available to other executive employees. Employer
will pay life insurance premiums annually in the amount of $3,296.00 on a policy
for Employee; Employee shall have the right to designate ownership and
beneficiary of said policy. Employee will receive a monthly automobile allowance
of $600.00.

(b)           Reimbursements. During Employee’s employment with Employer under
this Agreement, Employee shall be entitled to receive prompt reimbursement of
all reasonable expenses incurred by Employee in performing services hereunder,
including all expenses of travel at the request of, or in the service of,
Employer provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by Employer.

(c)           Vacation. During Employee’s employment with Employer hereunder,
Employee shall be entitled to an annual vacation leave of four (4) weeks at full
pay, which shall be adjusted in accordance with the vacation policy generally
applicable to employees of the Employer.

6.    Termination.

(a)           Termination for Cause. Employer shall have the right, exercisable
immediately upon written notice, to terminate Employee’s employment for “Cause.”

(i)            Definition of Cause. As used herein, “Cause” means any of the
following: (A) habitual drunkenness under the influence of alcohol by Employee
or illegal use of narcotics; (B) Employee is convicted by a court of competent
jurisdiction, or pleads “no contest” to, a felony or any other conduct of a
criminal

2


--------------------------------------------------------------------------------




nature (other than minor traffic violations) by Employee; (C) Employee engages
in fraud, embezzlement, or any other illegal conduct; (D) Employee imparts
confidential information relating to Employer or its business to competitors or
to other third parties other than in the course of carrying out Employee’s
duties; (E) Employee refuses to perform his duties hereunder or otherwise
breaches any covenant, warranty or representation of this Agreement or
Employee’s Non-Disclosure and Confidentiality Agreement, and, except for any
conduct described in clauses (A) through (D) of this Section 6(a)(i), fails to
cure such breach (if such breach is then capable of being cured) within ten
(10) business days following written notice thereof specifying in reasonable
detail the nature of such breach, or if such breach is not capable of being
cured in such time, a cure shall not have been diligently initiated within such
ten (10) business day period.

(ii)           Effect of Termination. Upon termination in accordance with this
Section 6(a), Employee shall be entitled to no further compensation hereunder
other than the Base Salary and other benefits accrued hereunder through, but not
including, the effective date of such termination. Employer’s exercise of its
right to terminate for Cause shall be without prejudice to any other remedy to
which it may be entitled at law, in equity or under this Agreement.

(b)           Voluntary Termination. Employee may terminate his employment at
any time by giving no less than thirty (30) days’ written notice to Employer.

(i)            No Reason. Upon termination in accordance with this Section 6(b),
except as otherwise provided in Section 6(b)(ii), below, Employee shall be
entitled to no further compensation hereunder other than the Base Salary and
other benefits accrued hereunder through, but not including, the effective date
of such termination.

(ii)           Good Reason. Notwithstanding anything to the contrary in
Section 6(b)(i) above, if Employee terminates his employment under this
Section 6(b) for Good Reason (as defined below), Employee shall be entitled to
receive from Employer all of the compensation and benefits provided for in
Section 6(e) below. As used herein, “Good Reason” means any of the following:
(A) the assignment to Employee of duties materially inconsistent with those of
other employees of Employer in like positions where Employee provides written
notice to Employer within six (6) months of such assignment that such duties are
materially inconsistent with those duties of similarly situated employees and
Employer fails to release Employee from his obligation to perform such
inconsistent duties within twenty (20) business days after Employer’s receipt of
such notice; or (B) a failure by Employer to comply with any other material
provision of Sections 3 through 5, inclusive, of this Agreement which has not
been cured within fifteen (15) business days after written notice of such
noncompliance has been given by Employee to Employer, or if such failure is not
capable of being cured in such time, a cure shall not have been diligently
initiated by Employer within such fifteen (15) business day period.

(c)           Termination Due to Death or Disability. This Agreement shall
automatically terminate upon the death of Employee. In addition, if Employee is
unable to perform the essential functions of his job with or without a
reasonable accommodation because of a physical or mental impairment for a period
of six (6) months, Employer may

3


--------------------------------------------------------------------------------




terminate Employee’s employment upon written notice to Employee. Upon
termination in accordance with this Section 6(c), Employee (or Employee’s
estate, as the case may be) shall be entitled to no further compensation
hereunder other than the Base Salary and other benefits accrued hereunder
through, but not including, the date of death or, in the case of disability, the
date of termination.

(d)           Termination Upon Cessation of Business. Employer shall have the
right to immediately terminate Employee’s employment under this Agreement upon a
“Cessation of Business.”  For purposes of this Agreement, a “Cessation of
Business” shall mean Employer’s ceasing to operate in the ordinary course of
business, whether by dissolution, liquidation, sale of assets, consolidation,
merger or otherwise, in connection with, pursuant to or arising out of a good
faith determination by the Board that the continuing operation of the business
in its ordinary course is reasonably likely to render Employer unable to meet
its liabilities as they mature. Upon termination in accordance with the
Section 6(d), Employee shall be entitled to no further compensation hereunder
other than the Base Salary and other benefits accrued hereunder through, but not
including, the effective date of such termination. If Employee is so terminated
by Employer pursuant to this Section 6(d) during the Term, Employer shall
(i) pay to Employee the Base Salary, and (ii) provide the same health insurance
benefits to which Employee was entitled hereunder, in each case (i.e., the Base
Salary and health insurance benefits), until the earlier to occur of (A) the
expiration of the remaining portion of the Term, or (B) the expiration of the
three (3) month period commencing on the date Employee is terminated. Employer
may make such payments in accordance with its regular payroll schedule or in a
single lump sum payment in its sole discretion.

(e)           Termination Without Cause. Employer shall have the right,
exercisable upon 30 days’ prior written notice, to terminate Employee’s
employment under this Agreement for any reason other than set forth in
Sections 6(a), (c) and (d) above, at any time during the Term. If Employee is so
terminated by Employer pursuant to this Section 6(e) during the Term, Employer
shall (i) pay to Employee the Base Salary, and (ii) provide the same health
insurance benefits to which Employee was entitled hereunder, in each case (i.e.,
the Base Salary and health insurance benefits), until the earlier to occur of
(A) the expiration of the remaining portion of the Term, or (B) the expiration
of the twelve (12) month period commencing on the date Employee is terminated.
Employer may make such payments in accordance with its regular payroll schedule
or in a single lump sum payment in its sole discretion.

(f)            Options. Upon the expiration of the term of this Agreement,
Employee shall be entitled to receive from Employer all of the compensation and
benefits provided for in Section 6(e). In addition, in accordance with
Employee’s existing stock option arrangements, if Employee’s employment
terminates pursuant to Section 6(b)(ii) or Section 6(e) or if Employee’s
employment terminates as a result of the expiration of the Term, then the period
during which Employee may exercise all stock options granted to him by the
Company shall be extended until two years after the date Employee is terminated.

7.    Publicity. During the Term and for a period of one (1) year thereafter,
Employee shall not, directly or indirectly, originate or participate in the
origination of any publicity, news release or other public announcements,
written or oral, whether to the public press or otherwise,

4


--------------------------------------------------------------------------------




relating to this Agreement, to any amendment hereto, to Employee’s employment
hereunder or to the Company, without the prior written approval of the Company.

8.    Restrictive Covenants.

(a)           Non-Competition. In consideration of the benefits of this
Agreement, including Employee’s access to and limited use of proprietary and
confidential information of the Company, as well as training, education and
experience provided to Employee by the Company directly and/or as a result of
work projects assigned by the Company with respect thereto, Employee hereby
covenants and agrees that during the Term and for a period of twelve (12) months
following termination of Employee’s employment, regardless of how such
termination may be brought about, Employee shall not, directly or indirectly, as
proprietor, partner, stockholder, director, officer, employee, consultant, joint
venturer, investor or in any other capacity, engage in, or own, manage, operate
or control, or participate in the ownership, management, operation or control,
of any entity which engages anywhere in the world in any business activity which
is competitive to current business activities in which the Company participates
during Employee’s employment with the Company, or take any action in preparation
to do any of the foregoing; provided, however, the foregoing shall not, in any
event, prohibit Employee from purchasing and holding as an investment not more
than 1% of any class of publicly traded securities of any entity which conducts
a business in competition with the business of the Company, so long as Employee
does not participate in any way in the management, operation or control of such
entity. It is further recognized and agreed that, even though an activity may
not be restricted under the foregoing provision, Employee shall not during the
Term and for a period of twelve (12) months following termination of his
employment, regardless of how such termination may be brought about, provide any
services to any person or entity which may be used against, or is or may be in
conflict with the interests of, the Company or its customers or clients.

(b)           Confidentiality. Employee agrees to execute the Non-Disclosure and
Confidentiality Agreement attached hereto as Exhibit B and agrees to fulfill his
obligations thereunder.

(c)           Customer Lists; Non-Solicitation. In consideration of the benefits
of this Agreement, including Employee’s access to and limited use of proprietary
and confidential information of the Company, as well as training, education and
experience provided to Employee by the Company directly and/or as a result of
work projects assigned by the Company with respect thereto, Employee hereby
further covenants and agrees that for a period of twelve (12) months following
the termination of Employee’s employment, regardless of how such termination may
be brought about, Employee shall not, directly or indirectly, (i) use or make
known to any person or entity the names or addresses of any clients or customers
of the Company or any other information pertaining to them, (ii) call on for the
purpose of competing, solicit, take away or attempt to call on, solicit or take
away any clients or customers of the Company on whom Employee called or with
whom he became acquainted during his employment with the Company, nor
(iii) recruit or attempt to recruit or hire or attempt to hire any employees of
the Company.

(d)           Judicial Reformation. Employee acknowledges that, given the nature
of the Company’s business, the covenants contained in Section 8 establish
reasonable limitations as to time, geographic area and scope of activity to be
restrained and do not impose a greater

5


--------------------------------------------------------------------------------




restraint than is reasonably necessary to protect and preserve the goodwill of
the Company’s business and to protect its legitimate business interests. If,
however, Section 8 is determined by any court of competent jurisdiction to be
unenforceable by reason of its extending for too long a period of time or over
too large a geographic area or by reason of it being too extensive in any other
respect or for any other reason, it will be interpreted to extend only over the
longest period of time for which it may be enforceable and/or over the largest
geographic area as to which it may be enforceable and/or to the maximum extent
in all other aspects as to which it may be enforceable, all as determined by
such court.

(e)           Affiliates. When used in this Section 8, the term “Company”
includes Interluekin Genetics, Inc. and all affiliates, parents, and
subsidiaries of Interleukin Genetics, Inc.

9.    Miscellaneous.

(a)           Withholdings. All payments to Employee hereunder shall be made
after reduction for all federal, state and local withholding and payroll taxes,
all as determined under applicable law and regulations, and Employer shall make
all reports and similar filings required by such law and regulations with
respect to such payments, withholdings and taxes.

(b)           Taxation. Employee acknowledges and agrees that Employer does not
guarantee the tax treatment or tax consequences associated with any payment or
benefit arising under this Agreement, including but not limited to consequences
related to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”). Employer and Employee agree that both will negotiate in good faith and
jointly execute an amendment to modify this Agreement to the extent necessary to
comply with the requirements of Code Section 409A, or any successor statute,
regulation and guidance thereto; provided, that no such amendment shall increase
the total financial obligation of Employer under this Agreement.

(c)           Succession. This Agreement shall inure to the benefit of and shall
be binding upon Employer, its successors and assigns. The obligations and duties
of Employee hereunder shall be personal and not assignable.

(d)           Notices. Any and all notices, demands, requests or other
communications hereunder shall be in writing and shall be deemed duly given when
personally delivered to or transmitted overnight express delivery or by
facsimile to and received by the party to whom such notice is intended (provided
the original thereof is sent by mail, in the manner set forth below, on the next
business day after the facsimile transmission is sent), or in lieu of such
personal delivery or overnight express delivery or facsimile transmission, on
receipt when deposited in the United States mail, first-class, certified or
registered, postage prepaid, return receipt requested, addressed to the
applicable party at the address set forth below such party’s signature to this
Agreement. The parties may change their respective addresses for the purpose of
this Section 9(c) by giving notice of such change to the other parties in the
manner which is provided in this Section 9(c).

(e)           Entire Agreement. This Agreement contains the entire agreement of
the parties relating to the subject matter hereof, and it replaces and
supersedes any prior

6


--------------------------------------------------------------------------------




agreements between the parties relating to said subject matter, including the
Employment Agreement dated December 1, 1999, as amended.

(f)            Headings. The headings of Sections herein are used for
convenience only and shall not affect the meaning of contents hereof.

(g)           Waiver; Amendment. No provision hereof may be waived except by a
written agreement signed by the waiving party. The waiver of any term or of any
condition of this Agreement shall not be deemed to constitute the waiver of any
other term or condition. This Agreement may be amended only by a written
agreement signed by the parties hereto.

(h)           Severability. If any of the provisions of this Agreement shall be
held unenforceable by the final determination of a court of competent
jurisdiction and all appeals therefrom shall have failed or the time for such
appeals shall have expired, such provision or provisions shall be deemed
eliminated from this Agreement but the remaining provisions shall nevertheless
be given full effect. In the event this Agreement or any portion hereof is more
restrictive than permitted by the law of the jurisdiction in which enforcement
is sought, this Agreement or such portion shall be limited in that jurisdiction
only to the extent required by the law of that jurisdiction.

(i)            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts.

(j)            Arbitration. Except for the provisions of Sections 7 and 8 with
regard to which the Company expressly reserves the right to petition a court
directly for injunctive or other relief, any dispute arising out of or relating
to this Agreement, or the breach, termination or the validity hereof, shall be
settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. Judgment upon the award rendered by the
arbitrator or arbitrators may be entered in any court having jurisdiction
thereof. THE ARBITRATOR OR ARBITRATORS ARE NOT EMPOWERED TO AWARD DAMAGES IN
EXCESS OF COMPENSATORY DAMAGES (INCLUDING REASONABLE ATTORNEYS FEES AND EXPERT
WITNESS FEES) AND EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT TO RECOVER SUCH
DAMAGES (INCLUDING, WITHOUT LIMITATION, PUNITIVE DAMAGES) IN ANY FORUM. The
arbitrator or arbitrators may award equitable relief in those circumstances
where monetary damages would be inadequate. The arbitrator or arbitrators shall
be required to follow the applicable law as set forth in the governing law
section of this Agreement. The arbitrator or arbitrators shall award reasonable
attorneys fees and costs of arbitration to the prevailing party in such
arbitration.

(k)           Equitable Relief. In the event of a breach or a threatened breach
by Employee of any of the provisions contained in Sections 7 or 8 of this
Agreement, Employee acknowledges that the Company will suffer irreparable injury
not fully compensable by money damages and, therefore, will not have an adequate
remedy available at law. Accordingly, the Company shall be entitled to obtain
such injunctive relief or other equitable remedy from any court of competent
jurisdiction as may be necessary or appropriate to prevent or curtail any such
breach, threatened or actual, without having to post bond. The foregoing shall
be in addition to and without prejudice to any other rights that the Company

7


--------------------------------------------------------------------------------




may have under this Agreement, at law or in equity, including, without
limitation, the right to sue for damages.

(l)            Counterparts. This Agreement may be executed in two or more
counterparts, and by different parties hereto on separate counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first set forth above.

INTERLEUKIN GENETICS, INC.

 

 

 

 

 

By

  /s/ PHILIP R. REILLY

 

 

 

 

   Its

  Chief Executive Officer

 

 

 

 

 

  /s/ KENNETH S. KORNMAN

 

 

  Kenneth S. Kornman

 

8


--------------------------------------------------------------------------------


EXHIBIT A

DESCRIPTION OF JOB

Title:

Chief Executive Officer, President, and Chief Scientific Officer

Duties and Responsibilities:

1.             Plan and execute Employer’s overall corporate strategy.

2.             Lead the Employer’s business development activities.

3.                                       Plan and oversee all research directed
at discovering new technology to be commercialized by Employer.

4.             Oversee Employer’s nutrigenomics product development programs.

5.             Other activities as designated by the Board of Directors.

6.             Participate in activities related to protection of intellectual
property.


--------------------------------------------------------------------------------